DETAILED ACTION
	The Corrected NOA is issued to consider IDS. The IDS is considered and the reason for allowance does not change.

Claims 14-23 and 26-28 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Weston Gould on 01/05/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 26-27, cancel claims 26-27.

Reasons for Allowance
Applicant’s amendments recites “consisting of” that avoid prior art and overcome the103 rejections. Since there is no other outstanding issue remaining, claims 14-23 and 28 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14-23 and 28 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIANFENG SONG/           Primary Examiner, Art Unit 1613